

Exhibit 10.3
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


AMENDMENT, dated August 2, 2017 (“Amendment”), made to the Employment Agreement
dated as of November 13, 2014 (the “Employment Agreement”), by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and Gail
Mandel (the “Executive”).


WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement and desire to amend the Employment Agreement as set forth
below.


NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:


1. The first sentence of Section III of the Employment Agreement is hereby
amended in its entirety and replaced with the following:
“The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on November 13, 2014 (the “Effective Date”) and will end
on November 13, 2020, subject to earlier termination as provided in this
Agreement.”
    
2. Section VII-F of the Employment Agreement is hereby amended by adding the
following sentence to the end thereof:
“Nothing in this Agreement is intended to or will be used in any way to limit
the Executive’s rights to communicate with a government agency, as provided for,
protected under or warranted by applicable law.”
3. From and after the date hereof, all references to the Employment Agreement
shall mean the Employment Agreement as amended hereby. Except as expressly
amended hereby, the Employment Agreement shall remain in full force and effect,
and is hereby ratified and confirmed.


[Signature Page Follows.]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 2nd day of August, 2017.


EXECUTIVE


/s/ Gail Mandel
Gail Mandel


WYNDHAM WORLDWIDE CORPORATION


By:/s/ Mary R. Falvey
Mary R. Falvey
Executive Vice President and
Chief Human Resources Officer












